              Case 1:20-cv-01015-RP Document 11 Filed 10/05/20 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

LAURIE-JO STRATY, TEXAS ALLIANCE
FOR RETIRED AMERICANS and BIGTENT,

                       Plaintiffs,                     Civil Action No. 1:20-cv-1015

         v.

GREGORY ABBOTT, in his official capacity as
Governor of the State of Texas; and RUTH
HUGHS, in her capacity as Texas Secretary of
State,

                       Defendants.


                             APPENDIX IN SUPPORT OF
              PLAINTIFFS’ APPLICATION FOR PRELIMINARY INJUNCTION

 Exh                                     Document Description
 ibit

 A.      Declaration of Skyler Howton
         Declaration of Judy Bryant
 1.
         Declaration of Nancy Michon
 2.
         Declaration of Richard Shaw
 3.
         Declaration of Dr. Jon A, Krosnick
 4.
         Declaration of Ellen Stupak Shaw
 5.
         Declaration of Patrick Golden
 6.
         Declaration of Andrés Rosas
 7.
         Declaration of Ken Dearinger
 8.
         United States Census Bureau page titled “Quick Facts – Texas,” accessed June 19, 2020
 9.      and available at https://www.census.gov/quickfacts/TX
         Texas Politics Project post titled “Percent Voting by Age, Gender, Educational
 10.
         Attainment, Race, and Family Income: November 2000 Presidential Election,” accessed

APPENDIX IN SUPPORT OF PLAINTIFFS’                                                       Page | 1
APPLICATION FOR PRELIMINARY INJUNCTION
149747290.1
              Case 1:20-cv-01015-RP Document 11 Filed 10/05/20 Page 2 of 4




         June 19, 2020 and available at
         https://texaspolitics.utexas.edu/archive/html/vce/features/0302_02/demographics.html
         September 14, 2020 memorandum by Fort Bend County Attorney Ray L. Cordes, Jr.
 11.     titled “In-Person Return of Vote-By-Mail Ballots.”
         July 30, 2020 letter from Thomas J. Marshall, General Counsel and Executive Vice
         President, United States Postal Service to Ruth Hughs, Texas Secretary of State,
 12.     available at https://txelects.com/wp-
         content/uploads/2020/08/PostalService_July2020.pdf
         August 12, 2020 United States Postal Service presentation titled “Service Performance
         Measurement,” available at
 13.     https://oversight.house.gov/sites/democrats.oversight.house.gov/files/documents/PMG
         %20Briefing_Service%20Performance%20Management_08_12_2020.pdf
         August 31, 2020 United States Postal Services presentation titled “Congressional
 14.     Briefing: Transportation & Service Performance Updates,” available at
         https://about.usps.com/newsroom/global/pdf/0831-congressional-service-briefing.pdf
         A Document by the Cybersecurity and Infrastructure Security Agency Elections
         Infrastructure Government Coordinating Council and Sector Coordinating Council’s
 15.     Joint COVID Working Group titled “Ballot Drop Box,” accessed on October 3, 2020
         and available at
         https://www.eac.gov/sites/default/files/electionofficials/vbm/Ballot_Drop_Box.pdf.
         August 27, 2020 Lawfare article by Axel Hufford titled “The Rise of Ballot Drop Boxes
 16.     Due to the Coronavirus,” available at https://www.lawfareblog.com/rise-ballot-drop-
         boxes-due-coronavirus/
         the July 27, 2020 Proclamation by Governor Gregory Abbott and letter of transmittal,
 17.     available at https://gov.texas.gov/uploads/files/press/PROC_COVID-
         19_Nov_3_general_election_IMAGE_07-27-2020.pdf
         October 1, 2020 KTXS12 article by CBS Austin titled, “Texas Gov. Abbott limits drop-
 18.     off sites for early mail votes,” available at https://ktxs.com/news/local/texas-gov-abbott-
         shuts-down-drop-off-sites-for-early-mail-votes
         August 25, 2020 and August 26, 2020 email exchange between Donna Stanart and
         Charles Pinney, available at pp, 37-38 of
 19.     http://www.search.txcourts.gov/SearchMedia.aspx?MediaVersionID=6813%20ce1c-
         fec6-43a4-9690-5b8698784d96&coa=cossup&DT=OTHER&MediaID=fb62554f-e101-
         45b8-bdea-a8d7c70552bb
         September 30, 2020 brief filed by the Office of the Attorney General of Texas in In re
 20.     Hotze (No. 20-0751), available at


APPENDIX IN SUPPORT OF PLAINTIFFS’                                                            Page | 2
APPLICATION FOR PRELIMINARY INJUNCTION
149747290.1
              Case 1:20-cv-01015-RP Document 11 Filed 10/05/20 Page 3 of 4




         http://search.txcourts.gov/SearchMedia.aspx?MediaVersionID=56170fe5-de61-4eda-
         a5b4-6cdf12fa5cd2&coa=cossup&DT=BRIEFS&MediaID=4c2a3881-79c5-45cf-9f02-
         86b731c31a17
         Declaration of Harris County Clerk, Chris Hollins, filed in League of United Latin
 21.     American Citizens v. Abbott, No. 1:20-cv-1006
         October 1, 2020 Proclamation by Governor Gregory Abbott and letter of transmittal,
 22.     available at https://gov.texas.gov/uploads/files/press/PROC_COVID-
         19_Nov_3_general_election_IMAGE_10-01-2020.pdf
         October 1, 2020 Houston Chronicle article by Zach Despart titled “Gov. Abbott forces
         Harris County to close 11 mail ballot drop-off sites, leaving just one,” available at
 23.     https://www.houstonchronicle.com/politics/texas/article/Abbott-mail-ballot-drop-off-
         harris-county-election-15612991.php


Dated: October 5, 2020                            Respectfully submitted,

                                                  /s/ Skyler Howton
                                                  Skyler M. Howton, TX# 24077907
                                                  PERKINS COIE LLP
                                                  500 North Akard St., Suite 3300
                                                  Dallas, TX 75201-3347
                                                  Telephone: (214) 965-7700
                                                  Facsimile: (214) 965-7799
                                                  showton@perkinscoie.com

                                                  Marc E. Elias*
                                                  John M. Devaney**
                                                  John M. Geise*
                                                  Stephanie Command*
                                                  PERKINS COIE LLP
                                                  700 Thirteenth Street, N.W., Suite 800
                                                  Washington, D.C. 20005-3960
                                                  Telephone: (202) 654-6200
                                                  Facsimile: (202) 654-6211
                                                  melias@perkinscoie.com
                                                  jdevaney@perkinscoie.com
                                                  jgeise@perkinscoie.com
                                                  scommand@perkinscoie.com

                                                  Danielle Sivalingam (Serbin)**
                                                  Gillian Kuhlmann*
                                                  PERKINS COIE LLP


APPENDIX IN SUPPORT OF PLAINTIFFS’                                                            Page | 3
APPLICATION FOR PRELIMINARY INJUNCTION
149747290.1
              Case 1:20-cv-01015-RP Document 11 Filed 10/05/20 Page 4 of 4




                                                  1888 Century Park East, Suite 1700
                                                  Century City, California 90067
                                                  Telephone: (310) 788-9900
                                                  Facsimile: (310) 788-3399
                                                  dsivalingam@perkinscoie.com
                                                  gkuhlmann@perkinscoie.com

                                                  Jessica Frenkel**
                                                  PERKINS COIE LLP
                                                  1900 Sixteenth Street
                                                  Suite 1400
                                                  Denver, Colorado 80202-5255
                                                  Telephone: (303) 291-2300
                                                  Facsimile: (303) 291-2400
                                                  jfrenkel@perkinscoie.com

                                                  Attorneys for Plaintiffs

                                                  *Pro hac vice applications pending
                                                  **Pro hac vice applications forthcoming




                                 CERTIFICATE OF SERVICE

                 I HEREBY CERTIFY that on October 5, 2020, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system, which will send a notice of electronic filing

to all counsel of record.

                                                /s/ Skyler M. Howton
                                                Skyler M. Howton




APPENDIX IN SUPPORT OF PLAINTIFFS’                                                          Page | 4
APPLICATION FOR PRELIMINARY INJUNCTION
149747290.1
